Citation Nr: 0815366	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right arm scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1959 to March 
1963, with additional service in the Naval Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claim for a service 
connection for tinnitus and a right arm scar, claimed as a 
residual of a right arm injury.

The issue of entitlement to service connection for a right 
arm scar is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The veteran's tinnitus first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be  
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive  
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the  
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish  
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he has tinnitus that was caused by 
noise exposure in active service.  The veteran has 
established service connection for hearing loss based upon 
evidence of acoustic trauma sustained during his service as a 
Naval aircraft and sheet metal mechanic.  Hence, the veteran 
may be presumed to have been exposed to acoustic trauma in 
service. 

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of tinnitus in service.  
However, in order to establish service connection, there 
still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
tinnitus.  On examination prior to his separation from 
service, the veteran underwent an audiometric examination, 
which showed high-frequency sensorineural hearing loss at 
4000 Hertz in the right ear.  Clinical evaluation was 
otherwise negative for any hearing abnormalities, and the 
veteran did not complain of ringing in the ears or other 
symptoms associated with tinnitus.  Nor were any such 
complaints, diagnoses, or treatment with respect to tinnitus 
within one year after the veteran's separation from service.  
Thus the Board finds that chronicity of in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
tinnitus.  38 C.F.R. § 3.303(b).  In this case, however, 
while the veteran asserts that he has had this condition 
since his period of active service, the first post-service 
clinical evidence related to tinnitus is dated in August 
2005.  At that time, the veteran underwent a VA audiological 
examination, in which he complained of difficulty hearing and 
understanding speech, particularly in the presence of 
background noise.  Additionally, the veteran reported 
occasional episodes of bilateral head nose, which he compared 
to a bell ringing.  The veteran estimated that these episodes 
of head noise had their onset roughly 10-20 years earlier.  
He noted that they occurred about 8-10 times per year and 
lasted for approximately 1-2 minutes per episode.

The veteran denied a history of ear disease or a family 
history of hearing loss.  He reported four years of military 
noise exposure as a mechanic aboard aircraft carriers.  
Specifically, the veteran noted that he had been routinely 
exposed to aircraft engine noise and had only sporadically 
used hearing protection.  He denied having combat experience.  
Additionally, the veteran acknowledged post-service 
occupational noise exposure while working at a brickyard and 
power plant.  He reported inconsistent use of hearing 
protection at the brickyard, and routine use of such 
protection at the power plant.  Additionally, the veteran 
noted a history of recreational noise exposure from chain 
saws, power tools and lawn care equipment, which he used 
mostly without the aid of hearing protection.  Finally, the 
veteran reported that he hunted occasionally without hearing 
protection.  

Clinical examination showed normal hearing in the right ear 
at frequencies of 500 Hertz and lower, and mild to severe 
sensorineural hearing loss at higher frequencies.  The left 
ear demonstrated normal hearing at frequencies of 1000 Hertz 
and below, and moderate to moderately severe hearing loss at 
higher frequencies.  The diagnosis was bilateral 
sensorineural hearing loss.  Significantly, the VA 
audiologist found that the veteran's reports of occasional 
episodes of head noise were consistent with normal auditory 
function and did not indicate the presence of tinnitus with 
an etiology of noise exposure.  Observing that the veteran 
had pinpointed his head noise episodes as having their onset 
20 years prior, or more than 20 years after his discharge 
from service, the VA examiner concluded that it was less 
likely than not that the veteran had tinnitus due to acoustic 
trauma incurred in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the August 2005 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran and claims folder as well as the 
adequate rationale for the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the veteran's history, and the thoroughness 
and detail of the opinion).  In placing great weight on the 
August 2005 opinion, the Board notes that in addition to a 
detailed medical examination, there was a complete review of 
the veteran's claims folder and a rationale provided for the 
opinion.  In forming the opinion, the examiner specifically 
considered the veteran's noise exposure during service and 
explained why his description of occasional head noise was 
consistent with normal auditory function and did not indicate 
the presence of tinnitus with an etiology of noise exposure.  
Further, the examiner explained in detail why the veteran's 
reports of head noise episodes, which had their onset 20 
years prior, were less likely than not the result of acoustic 
trauma incurred during his period of active service in the 
late 1950s and early 1960s.  In addition, there are no 
contrary competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and  
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of bilateral tinnitus.  In 
addition, tinnitus was not diagnosed within one year of 
separation, so service connection is not warranted on a 
presumptive basis.  

The veteran contends that he has tinnitus that is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first evidence of tinnitus of 
record is dated in August 2005, more than 42 years after the 
veteran's separation from service.  Moreover, while the 
veteran has reported experiencing episodes of head noise for 
the previous 20 years, the onset of those episodes, by the 
veteran's own account, is still more than 20 years after he 
left service.  In view of the lengthy period without 
complaints, diagnoses, or treatment related to tinnitus, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's tinnitus 
developed in service.  Therefore, the Board concludes that 
tinnitus was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2005 and March 2006, 
a rating decision in September 2005, and a statement of the 
case in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran claims that he has a right arm scar that resulted 
from a laceration injury incurred on active duty during the 
summer of 1960.  Specifically, the veteran has indicated that 
he was assigned to the USS Oriskany at the time he was 
injured and that he underwent surgery for his right arm 
injury at a medical clinic on Atsugi Air Base in Japan.  

The veteran's available personnel records reflect that the 
veteran was a member of Fighter Squadron One Forty One 
(FITRON 141) from June 1959 until approximately April 1962, 
when he was transferred to the All Weather Fighter Squadron 
Three.  Nevertheless, the veteran's reported service aboard 
the USS Oriskany has not been officially verified as his 
complete service personnel records for the relevant time 
period have not yet been associated with the claims folder.  
Because these records may be useful in verifying the 
veteran's service aboard the USS Oriskany, where he claims to 
have incurred the right arm injury that resulted in his 
current scar, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Unfortunately, the veteran's service medical records from 
Atsugi Air Base dated from June 1, 1960, to August 30, 1960, 
have been determined to be unavailable.  In November 2006 and 
March 2007, the RO requested the veteran's service medical 
records for this period from the National Personnel Records 
Center (NPRC).  An April 2007 response from the NPRC 
indicated that the requested service medical records could 
not be found.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA met that obligation by making multiple attempts to 
secure the veteran's service medical records from a variety 
of sources, including from the veteran himself.  In response 
to these requests for information, the veteran indicated that 
he had no service medical records in his possession, and was 
duly informed of the unavailability of additional records.

Some of the veteran's service medical records dated from 
April 1959 to March 1963 are available and of record.  They 
show that in October 1960, the veteran underwent treatment 
for the removal of sutures.  However, the service medical 
records do not specify the location of the sutures.  The 
remainder of the veteran's available service medical records 
are silent as to any complaints, diagnoses, or treatment for 
right arm injuries or scars.  

There is no post-service medical evidence in the veteran's 
claims folder that shows that he currently has a right arm 
scar.  Nevertheless, the Board concludes that, because a scar 
is the sort of disorder that lends itself to lay observation, 
the RO should afford the veteran a VA examination in order to 
determine the etiology of  any current right arm scar, even 
though there is no documented evidence of such a scar in 
service.  Savage v. Gober, 10 Vet.App. 488 (1997) (even if 
the record did not contain service medical records showing 
treatment in service for a back problem, continuity of 
symptomatology has been demonstrated because a noting during 
service requires that the evidence shows only that a 
condition was observed during service but does not require 
that such observation be recorded, either in special 
documentation or during the time of service).  In this case, 
the veteran's reports of having surgery on his right arm, 
combined with documentation of having sutures removed, 
demonstrate a continuity of symptomatolgy sufficient to 
warrant an examination in order to fully and fairly assess 
the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
to obtain the veteran's complete service 
personnel records dated from June 1, 
1960, until October 30, 1960, for the 
purpose of verifying whether he was 
assigned to the USS Oriskany during that 
time period.  Document all efforts to 
obtain the records and associate all 
responses with the claims file.

2.  Schedule the veteran for a VA skin 
examination with the appropriate 
specialist for the purpose of 
ascertaining the etiology of any right 
arm scars.  The claims folder and a copy 
of this remand should be available to 
the examiner prior to the examination, 
and the examiner should indicate that he 
or she has reviewed the claims folder.  
The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusion.  
Specifically, the examiner should 
express an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
right arm scars are related to any 
incident in service, including the 
removal of sutures following a right arm 
laceration that the veteran reportedly 
suffered in the summer or 1956.  

3.  Then, readjudicate the claim for 
service connection for a right arm scar.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


